MEMORANDUM DECISION
                                                                            FILED
      Pursuant to Ind. Appellate Rule 65(D), this                       Nov 07 2016, 9:54 am
      Memorandum Decision shall not be regarded as
                                                                            CLERK
      precedent or cited before any court except for the                Indiana Supreme Court
                                                                           Court of Appeals
      purpose of establishing the defense of res judicata,                   and Tax Court
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Brian A. Karle                                           Gregory F. Zoeller
      Ball Eggleston, PC                                       Attorney General of Indiana
      Lafayette, Indiana
                                                               George P. Sherman
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Darrell A. Williams,                                    November 7, 2016

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              79A04-1602-CR-410
              v.                                              Appeal from the Tippecanoe
                                                              Superior Court.
                                                              The Honorable Randy J. Williams,
      State of Indiana,                                       Judge.
      Appellee-Plaintiff.                                     Cause No. 79D01-1206-FC-27




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   Darrell A. Williams appeals the sentence the trial court imposed upon his

      convictions of operating a motor vehicle after lifetime forfeiture of driving



      Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016    Page 1 of 7
      privileges, a Class C felony, and failure to stop after an accident resulting in

      property damage, a Class C misdemeanor. We affirm.


                                                    Issue
[2]   Williams raises one issue, which we restate as: whether his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


                               Facts and Procedural History
[3]   On May 5, 2012, Williams was involved in an automobile accident with

      another driver in Tippecanoe County. His vehicle, a rental, struck the other

      vehicle and damaged the “entire driver’s side” of the other vehicle. Appellant’s

      App. p. 16. Williams later told the other driver that he had swerved to miss a

      pothole. The other driver informed Williams that she had called the police, and

      he drove away at a high rate of speed.


[4]   A witness followed Williams and took a picture of his license plate. The police

      used the photo to trace the vehicle to a rental car company, and the company’s

      records indicated Williams had rented the vehicle that day.


[5]   Later, Williams called the police and admitted he had been involved in the

      accident, but he claimed the other driver had struck him. An officer checked

      Williams’ information in the Indiana Bureau of Motor Vehicles’ database and

      discovered that Williams’ driving privileges had been suspended for life.




      Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 2 of 7
[6]   In June 2012, the State charged Williams with operating a motor vehicle after

      lifetime forfeiture of driving privileges and failure to stop after an accident

      resulting in property damage. Williams requested a jury trial, and the court

      issued subpoenas and summoned potential jurors. The State filed jury

      instructions with the court.


[7]   On March 5, 2013, the morning of trial, Williams pleaded guilty as charged

      after a jury had been selected. After several continuances, Williams failed to

      appear at a bond revocation hearing and a sentencing hearing in June 2013, and

      the court issued a warrant for his arrest. In August 2015, Williams’ attorney at

      the time advised the court that Williams had been arrested in Chicago, Illinois,

      due to the court’s warrant. The trial court arranged to have Williams returned

      to Tippecanoe County for sentencing.


[8]   The trial court sentenced Williams to an aggregate sentence of five years, of

      which two are to be served in the Indiana Department of Correction, one in the

      Tippecanoe County Community Corrections program, and two on probation.

      The court further directed that Williams would serve the sentences

      consecutively to a pending sentence in another case.


                                   Discussion and Decision
[9]   Williams claims his sentence is too long and asks that it be reduced to four

      years. The State asserts the sentence is proper due to Williams’ criminal

      history. In general, sentencing decisions are left to the sound discretion of the

      trial court and are reviewed on appeal for an abuse of discretion. Anglemyer v.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 3 of 7
       State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007).

       Even when a trial court has acted within its discretion, this Court may review

       and revise sentences pursuant to Article seven, section six of the Indiana

       Constitution. Id. at 491. The authority to review and revise sentences is

       implemented through Indiana Appellate Rule 7(B), which states: “The Court

       may revise a sentence authorized by statute if, after due consideration of the

       trial court’s decision, the Court finds that the sentence is inappropriate in light

       of the nature of the offense and the character of the offender.”


[10]   The purpose of sentencing review under Appellate Rule 7(B) is to leaven the

       outliers rather than to implement what we may perceive to be a “correct”

       sentence. Gibson v. State, 43 N.E.3d 231, 241 (Ind. 2015), cert. denied, 85
U.S.L.W. 3140 (Oct. 3, 2016). Whether a sentence is inappropriate ultimately

       turns on the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given case.

       Keller v. State, 987 N.E.2d 1099, 1122 (Ind. Ct. App. 2013), trans. denied. When

       reviewing a sentence under Rule 7(B), we may consider all aspects of the penal

       consequences imposed by the trial court, including whether a portion of the

       sentence was suspended. Id. Williams bears the burden of persuading us that

       his sentence is inappropriate. Id. at 1121.


[11]   We start with Williams’ sentence. At the time Williams committed his

       offenses, the maximum sentence for a Class C felony was eight years, the

       minimum sentence was two years, and the advisory sentence was four years.

       Ind. Code § 35-50-2-6 (2014). The maximum sentence for a Class C

       Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 4 of 7
       misdemeanor was sixty days. Ind. Code § 35-50-3-4 (1978). The trial court

       sentenced Williams to five years for his Class C felony conviction, of which two

       years are to be served in the Department of Correction, one year in community

       corrections, and two years on probation. The court further sentenced Williams

       to sixty days on the Class C misdemeanor, to be served concurrently with the

       felony sentence. Thus, Williams’ aggregate sentence is only one year longer

       than the advisory sentence for the Class C felony.


[12]   Turning to the nature of the offenses, Williams fled even though it was obvious

       he had substantially damaged the other driver’s vehicle. Williams argues he is

       entitled to some credit because he called the police to discuss his role in the

       accident. We disagree, because Williams attempted to blame the other driver

       for the accident even though the other driver and a witness told police Williams

       had steered his vehicle into the other vehicle.


[13]   As for the character of the offender, Williams, who was thirty-four years old in

       2013, has a lengthy criminal history. Beginning in 1997, and continuing until

       the date of these crimes, Williams accrued ten misdemeanor convictions and

       four felony convictions. The misdemeanor convictions include three counts of

       operating a motor vehicle while intoxicated, two counts of driving while

       suspended, one count of operating a vehicle while never receiving a license,

       disorderly conduct, false informing, and possession of marijuana. Williams has

       felony convictions for burglary, operating while intoxicated with a prior

       conviction, operating a vehicle as a habitual traffic offender, and resisting law



       Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 5 of 7
       enforcement. Williams was unable to go more than two or three years without

       committing a new offense.


[14]   Williams claims his current conviction of operating a motor vehicle after

       lifetime forfeiture of driving privileges is based on his prior motor vehicle-

       related convictions, and it is inappropriate to consider those convictions in

       support of an enhanced sentence in this case. We disagree. When reviewing

       the sentence with respect to the character of the offender, we engage in a broad

       consideration of a defendant’s qualities. Williams v. State, 51 N.E.3d 1205, 1211

       (Ind. Ct. App. 2016). Williams’ numerous convictions for motor vehicle-

       related offenses demonstrate an absolute unwillingness to comply with the law.

       In any event, Williams’ other convictions also indicate that he chooses not to

       change his criminal conduct despite being given numerous opportunities.


[15]   Williams was on probation when he committed his current crimes. In addition,

       courts have revoked Williams’ probation on two prior occasions. Finally, a

       court revoked Williams’ sentence on community corrections in one case, and in

       another case community corrections refused to accept him at all. In the current

       case, Williams plead guilty but then left the state for over two years, remaining

       at liberty until he was arrested. Williams’ flight is further proof of his disregard

       for the law.


[16]   Williams points to his guilty plea as proof of his positive qualities, but the

       evidence against him was extensive. Moreover, he did not plead guilty until the

       day of trial, after significant resources had been expended by the trial court and


       Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 6 of 7
       both parties and the jury had been assembled. Under these circumstances,

       Williams has failed to demonstrate that his aggravated sentence is

       inappropriate.


                                                Conclusion
[17]   For the reasons stated above, we affirm the judgment of the trial court.


[18]   Affirmed.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1602-CR-410 | November 7, 2016   Page 7 of 7